department of the treasury internal_revenue_service te_ge eo examinations commerce st dallas alas texas texas tax_exempt_and_government_entities_division number release date legend org organization name xx date address address org address date date form number tax years ended taxpayer_identification_number person to contact employee identification_number employee telephone number phone erep fax last date to respond to this letter certified mail -return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated june 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx contributions to your organization are no longer deductible under sec_170 after january 20xx the revocation of your exempt status was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes as sec_501 c you did not engage primarily in activities which accomplish one or required in sec_501 c and sec_1 c -1 c more of the exempt purposes specified in more than an insubstantial part of your activities were in furtherance of a non-exempt purpose you also operated for the benefit of private interests sec_1_501_c_3_-1 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending date and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the address below you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service -your voice at the irs for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely sarah h ingram commissioner by nanette m downing acting director eo examinations enclosures publication publication notice internal_revenue_service department of the treasury n robinson mc okc _ oklahoma city ok _ taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx legend org organization name state state co-1 xx date co-2 co-3 address addre sec_2 companie sec_15 city city tax years ending december 20xx 20xx and 20xx issues whether org is operated exclusively for exempt purposes described within internal revenue code sec_501 a b whether org is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of org activities are in furtherance of a non- exempt_purpose facts’ background org was incorporated under the laws of the state of state as a non-stock nonprofit corporation on september 20xx in a determination_letter dated june 20xx org was determined to be exempt from federal_income_tax as an organization described in sec_501 org is located at address - city state in its articles of incorporation org stated its purpose is to assist needy debtors in improving their finances through educating them as to better means of managing their money and seeking from them if appropriate an extension or other reorganization of their debts org was founded by president who had formerly been an employee of another organization co-1 which provided the same services as org k k k ' any use of the term contributions in the facts section of this report shall not be misconstrued as an agreement by the irs that the receipts so labeled are actually contributions the term is commonly used by the industry to describe what are otherwise fees in consideration for services performed similarly any use of the term counseling or counselor’ in the facts section of this report shall not be misconstrued as an agreement by the irs that the service or person so labeled is actually counseling or a counselor the term counseling is commonly used by the industry to describe what is otherwise a session that is primarily oriented toward the selling of dmps and other products similarly the term counselor is commonly used by the industry to describe what is otherwise a salesperson facilitator or telephone operator whose goal is to either make a sale or to provide the dmp service form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx org filed form_990 for tax years ending december 20xx and 20xx at the time of exam the internal_revenue_service does not have record of org filing form_990 for tax_year ending december 20xx list of officers directors trustees and key employees name title compensation tax_year 20xx 20xx -0- -0- -0- -0- president it director director of education director of operations president it-director director of education director of operations president dir-1 dir-2 dir-3 president dir-1 dir-2 dir-3 dollar_figure dollar_figure dollar_figure reported financial information reported revenue and expenses on form_990 were as follows revenue 20xx contributions gifts grants and similar amounts received program service revenue 20xx dollar_figure 20xx dollar_figure fair share initial contribution monthly contribution dollar_figure other contributions total revenue expenses program services management general fundraising other expenses total expenses -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a ev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx sources of support determined to be from debt management plans fair share payments monthly fees these sources of revenue have been incorrectly categorized as contributions by org on form_990 assets reported on the forms are as follows end of 20xx end of 20xx end of 20xx assets total assets liabilities reported of forms are as follows end of 20xx end of 20xx end of 20xx liabilities cash - non-interest bearing cash - savings and temporary cash investments prepaid expenses and deferred charges land buildings and equipment less accumulated depreciation attach schedule other accounts_payable and accrued expenses mortgages and other notes payable attach schedule other total liabilities promissory note received from co-2 to provide working_capital form 886-arev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december on october 20xx org filed petitions for relief under chapter of the federal bankruptcy laws in the united_states bankruptcy court for the southern district of state at december 20xx org had a working_capital deficit of approximately dollar_figure and net asset deficit of approximately dollar_figure these factors may indicate that the organization will be unable to continue as a going concern for a reasonable period of time org continuation as a going concern is dependent upon its ability to generate sufficient cash_flow to meet its obligations on a timely basis the continued forbearance of the third party lead generator and processing center and ultimately produce more revenues than expenses activity description the primary activity engaged in by org during the years 20xx 20xx and 20xx is the telephone solicitation of clients to enroll in debt management plans hereinafter dmps description of debt management program dmp’s potential clients come to org from leads purchased from co-3 or the web site potential clients are individuals with unsecured debt a dmp is a plan whereby a client makes monthly payments to org to satisfy his her unsecured debts over a year period most of the debts handled in a dmp were credit card debts but other unsecured debts were also included in some dmps the monthly payment made by the client would include the payments to each creditor plus a voluntary processing fee the processing fee varied depending on the number of creditors from dollar_figure per account or a maximum of dollar_figure whichever comes first per month in addition the total first month’s payment did not go to creditors but was treated as a contribution to org org also solicits fair share contributions from credit card companies the term fair share refers to a payment made by the credit card companies who are receiving payments pursuant toa dmp typically credit card companies pay a fair share which is a stated percentage of debt to credit counseling organizations that set up dmps the amount_paid is determined by each creditor in advance credit card companies will only make fair share payments to organizations recognized as exempt under sec_501 of the internal_revenue_code operations org employed approximately persons who purportedly operated as counselors hereinafter referred to as employees org operated as a call center whose purpose was to enroll clients in debt management plans org contacted potential clients by purchasing leads and calling those individuals it also received calls from potential clients responding to advertising such as websites all contacts with clients were by phone or fax a minimal number of contacts if any were made through walk- ‘ ins’ form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx org contracts with a third party lead generation service to identify potential financially distressed debtors who may need its services contact with a potential client would be made by telephone during the phone call the employee would follow a written job script designed to enroll the potential client ina dmp in a typical call to a potential client the employees introduce themselves as employees of org a non- profit corporation and advised that they are calling in response to the prospect’s request for help with paying debts employees begin by telling prospective clients that org negotiates with prospective client’s creditors to reduce interest rates stop late and over the limit penalties and possibly reduce client’s monthly payments client’s are advised that instead of paying individual creditors they only have to write one check to org and that org will pay creditors at the lowest rates normally with no penalties they further advise that the program will pay the potential client’s debts off faster and save thousands in interest employee’s would ask potential clients for information regarding income and expenses and what current unsecured debt that individual had the employee would then prepare a client information worksheet which contained name address etc a list of all debts to be covered by the plan and a budget worksheet employees would go down the list by creditor name credit type credit card auto loan secured unsecured total debt current or late and ask clients how much income they have coming in each month how much their living_expenses are rent utilities telephone food etc and how much is left that can be used to pay bills employees write down the answers to the income and expense questions on forms which are called budget worksheets employees e-mail an agreement document and an authorization to release information document to the client to complete and fax back to the employee employees insisted because of the negotiation period and potential clients compounding interest rates it is important that client return_information as soon as possible employees were monitored and critiqued on fully pre-qualifying the consumer following the script explaining contributions and fees explanation of effects on credit going over the impact of high interest rates and whether or not the client was transferred to tutorial line after an agreement was secured org would negotiate repayment plans with creditors on clients behalf the negotiated payment plans are managed by a third party processing center that receives periodic_payments from debtors in org’s name and remit payments to its creditors although org states that it was engaged in some educational and counseling activities such as providing free seminars on money management and providing free materials for those wishing to learn more about handling finances org primary activity lies within its operations or its program selling and maintaining dmps away from face-to-face sessions to more emphasis on telephone and internet operations of the total org was primarily a dmp call center and a production line moving form 886-acrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx were derived from dmps cost centers revenues dmp operation of primary concern to management was expanding and maintaining its dmp portfolio and increasing the revenues derived from that portfolio key performance statistics revolve around the dmp payroll and capital expenditures focus on the pay p law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests educational_purposes include instruction or training of the individual for the purpose of improving or treas reg developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1gi prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to be a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the form 886-a crev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on probation and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time the court was applied to debt management programs and the charge for the service was nominal also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court found that the counseling programs the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather form 886-a crev department of the treasury - internal_revenue_service page -8- form_8 a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items org 20xx exhibit year period ended december than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurnment prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurnment 276_f2d_476 cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct that such loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurnment that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurnment of benefit sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe form 886-a crev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx taxpayer position the exempt organization’s position has not been determined governments position the purpose of org activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s_case org engages in minimal activities which further an exempt_purpose its counseling activity is nothing more than a sales activity org markets and sells dmps to any consumer there is no actual counseling provided to consumers who contact or are contacted by org counselors followed a sales script emphasizing dmp enrollment counselors were monitored and critiqued on fully pre-qualifying potential clients employees were rated not on the ability to provide good counseling services to clients but on their ability to sell dmps no meaningful education or counseling could take place ona telephone call there was no structure set up to allow potential clients to have a face to face meeting with an employee for the purpose of learning money management skills or any other kind of counseling unlike the credit counseling organizations described in the revenue rulings referred to above and in consumer credit counseling service of alabama inc v u s org provides no counseling or education to its clients in this org has a substantial non exempt_purpose of selling a product the dmp org is not furthering any charitable or educational purpose when it mass markets a dmp org advertises and purchases leads in order to increase its business its employees were compensated based on the amount of business they brought in if org were for-profit federal_law would prohibit it from purchasing leads and making cold calls to potential customers org is operated for a substantial non-exempt purpose that of carrying on a business in addition org could not collect fair share payments from creditors if it did not have exempt status the entire dmp business depends on an organization having tax-exempt status conclusion the sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes providing a program for consolidation of debt payments with lower interest rates for clients and a convenient debt collection service for creditors are not inherently charitable and educational activities in and of themselves the debt management program provided by the company was not incidental to a form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx primary educational program rather the educational program is incidental to the primary purpose of operating a debt management service in better business bureau in spite of good intentions the organization did not qualify for exemption under sec_501 because of a substantial nonexempt purpose org’s heavy reliance on an automated call center its purchasing leads and referrals tend to demonstrate that org has the substantial non-exempt purpose of providing a debt collection service for creditors and a bill paying services for its clients this operation is clearly distinguished from that described in consumer credit counseling service of alabama since the primary purpose appears to be maximizing the number of people enrolled in the debt management plan rather than educating them given the nature of the dmps described above org’s exempt status should be revoked due to its operation for the substantial nonexempt purpose of providing a debt collection and bill paying service effective january 20xx form_1120 u s_corporation income_tax return should be filed for tax years ending december 20xx december 20xx and december 20xx subsequent returns are due no later than the day of the december 20xx form_1120 is due march 20xx month following the close of the organization’s accounting_period for tax_year ending form 886-arev department of the treasury - internal_revenue_service page -11-
